Citation Nr: 0922038	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1944 to June 1946 
and from September 1952 to September 1954.  He also served in 
the U.S. Naval Reserves, although the dates of active duty 
for training and inactive duty for training do not appear in 
the record.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Tiger Team in the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied service 
connection.  Jurisdiction over the appeal lies with the RO in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran submitted copies of some U.S. Naval Reserves 
records that show that from February 1973, his bilateral 
hearing impairment has met the requirements for a current 
hearing loss disability under VA regulations.  38 C.F.R. 
§ 3.385 (2008).  But there is a lack of medical evidence 
showing that an injury occurred during active duty, active 
duty for training, or inactive duty for training.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA is required to make as many requests as 
are necessary to obtain relevant records from a federal 
department or agency.  38 C.F.R. § 159(c)(2).  VA may end its 
efforts to obtain such records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
the records would be futile, for example, when VA is advised 
that the records do not exist or that the custodian does not 
have them.  Id.  Then, VA must provide the Veteran with 
notice that the records are not available.   38 C.F.R. 
§ 159(e)(1).  

In his September 2008 substantive appeal, the Veteran claims 
that he was exposed to loud noises during his service in the 
Korean Conflict that may have caused hearing loss and 
tinnitus.  The Veteran's service treatment records, and in 
particular, his separation examination for that period of 
active duty, are not in the claims folder.  Those records 
should have been included in the record, as they may be 
determinative of the claim.  

In addition, the RO implied in the February 2008 rating 
decision that a military occupational specialty of Assistant 
Maintenance Officer for that period of service does not 
indicate that acoustic trauma was likely.  The Veteran claims 
that during combat, while involved with ship maintenance, he 
was exposed to the excessive noise of massive engines during 
that time, as well as numerous gunnery exercises where the 
caliber of guns was very great.  September 2008 Substantive 
Appeal.  The Veteran's official military personnel file is 
needed in order to verify the Veteran's duties during that 
period of service.  Thus, a remand is necessary in order to 
obtain his official military personnel folder and the service 
treatment records for his service during the Korean Conflict.  

In the alternative, the Veteran argues that he incurred 
acoustical trauma while on active duty for training in 
March 1959.  February 2008 Statement in Support of Claim.  He 
explained that while engaged in firing a 45-caliber automatic 
pistol on the firing range at the San Francisco Naval 
Shipyard, he experienced the sudden onset of pressure and a 
loud ringing in his right ear accompanied by a hearing loss.  
He stated that shortly afterward, he was sent by the 
Commanding Officer of the Naval Reserve Center, San Francisco 
Naval Service, to the Eye, Ear, Nose & Throat (EENT) Clinic 
of the Oak Knoll Naval Medical Center in Oakland, California, 
for a hearing examination.  The Veteran reports that he was 
told his hearing loss was permanent and that there was no 
treatment for his tinnitus.  The Veteran is not sure of the 
exact date of that injury, but knows it occurred during the 
years 1957 to 1959 and believes it occurred in March 1959.  
February 2008 Statement in Support of Claim.  

The Veteran submitted a copy of an April 1961 physical 
examination report by the U.S. Naval Reserves that contains a 
note that the Veteran had ear trouble and referred to the 
medical records regarding his ear injury during Naval Reserve 
Drill from the U.S. Naval Hospital EENT Clinic in Oakland, 
California.  

There is no indication in the claims folder that the RO tried 
to obtain the Veteran's records relating to his service in  
the U.S. Naval Reserves.  The RO/AMC should make arrangements 
to obtain records from the Veteran's reserve unit that show 
when he was serving on active duty for training and inactive 
duty for training.  In addition, all reserve service medical 
records should be obtained for the period from 1950 to 
February 1973 (when the record indicates that the Veteran had 
incurred a bilateral hearing loss disability).   The RO/AMC 
should also make arrangements to obtain the Veteran's 
clinical records from the Oak Knoll Naval Medical Center, in 
Oakland, California, from 1957 to 1959.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the National Personnel Records 
Center, and/or any other indicated agency, 
and request verification of the complete 
dates and types of the Veteran's service 
in the U.S. Naval Reserves, whether it was 
active duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  

2.  Make arrangements to obtain the 
service treatment records for the 
Veteran's period of active duty from 
September 1952 to September 1954.  

3.  Make arrangements to obtain the 
Veteran's official military personnel 
file, especially as it relates to his 
service during the Korean Conflict.   

4.  Make arrangements to obtain the 
Veteran's medical treatment records for 
his periods of U.S. Naval Reserves service 
from 1950 until February 1973.  

5.  Make arrangements to obtain the 
Veteran's clinical records from the Eye, 
Ear, Nose & Throat Clinic of the Oak Knoll 
Naval Medical Center in Oakland, 
California, especially during the period 
from 1957 to 1959.  

6.  When the development requested has 
been completed, review the evidence and 
conduct any additional development which 
logically flows from it, i.e., scheduling 
the Veteran for a VA examination to obtain 
a medical opinion, if indicated. 

7.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



